RETIREMENT AND CONSULTING AGREEMENT

This Retirement and Consulting Agreement (this “Agreement”), dated effective as
of March 31, 2007, confirms the following understandings and agreements between
Allied World Assurance Company Holdings, Ltd (the “Company”) and G. William
Davis, Jr. (hereinafter referred to as “you” or “your”).

W I T N E S S E T H:

WHEREAS, you and the Company are parties to that certain Employment Agreement
between the Company and Allied World Assurance Company, Ltd (“AWAC”), dated as
of November 1, 2006 (the “Employment Agreement”); and

WHEREAS, in connection with the mutual agreement of you and the Company relating
to your retirement from the Company, and in consideration of the payments and
benefits described herein, you and the Company have mutually agreed to terminate
the Employment Agreement, and to enter into this Agreement setting forth the
terms and conditions of your retirement from the Company on March 31, 2007 (the
“Retirement Date”), and your engagement as a consultant to the Company
thereafter.

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, it is hereby agreed as follows:

1. Retirement and Severance Payments.

(a) Each of you and the Company confirm your retirement from the Company and its
subsidiaries effective as of the close of business on the Retirement Date, and
your resignation from any and all positions you held as an employee, officer or
director of the Company or its subsidiaries as of the Retirement Date.

(b) In connection with your retirement, you will be entitled to receive (i) all
accrued but unpaid base salary through the Retirement Date; (ii) any unpaid or
unreimbursed business expenses incurred in accordance with Company policy, to
the extent incurred prior to the Retirement Date; (iii) any benefits provided
under the Company’s employee benefit plans due generally upon a termination of
employment, in accordance with the terms therein, including rights to equity in
the Company pursuant to any plan or grant and the right to receive tax
reimbursement payments accrued but unpaid for periods prior to the Retirement
Date; and (iv) rights to indemnification by virtue of your position as former
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.

(c) In connection with your retirement, all options to purchase common shares of
the Company granted under the Company’s Amended and Restated 2001 Employee Stock
Option Plan and restricted stock units granted under the Company’s Amended and
Restated 2004 Stock Incentive Plan (collectively, the “Equity Awards”) will
become immediately vested. The Equity Awards will otherwise remain subject to
the terms and conditions of the Company’s Amended and Restated 2001 Employee
Stock Option Plan and Amended and Restated 2004 Stock Incentive Plan, as
applicable. In addition, for purposes of the Company’s Long-Term Incentive Plan
(the “LTIP”), you will be deemed to have a Performance Period Percentage (as
defined in the LTIP) equal to 150% such that the Company will provide you with
shares equal to 150% of your Target LTIP Award (as defined in the LTIP), such
shares to be delivered on or as soon as practicable following the Retirement
Date.

(d) From and after the Retirement Date, except for such rights as are granted by
this Agreement, you will no longer be entitled to receive any further payments,
compensation or other monies (including severance compensation) from the Company
or any of its subsidiaries or to receive any of the benefits or participate in
any benefit plan or program of the Company or any of its subsidiaries, including
without limitation, any salary payment, bonus payment, severance payment, salary
continuation payment, accrued vacation or unused personal days and expense
reimbursements, and the Company and AWAC will have no further obligations under
the Employment Agreement.

(e) Prior to the Retirement Date, you will deliver to the Company all of (i) the
property of the Company or its subsidiaries, including credit cards, cell
phones, handheld devices (e.g., Blackberry), equipment, card-key passes, door
and file keys, computer access codes, software and other property that you
received, prepared or helped prepare in connection with your employment with the
Company; and (ii) all documents and data, of any nature and in whatever medium,
containing or pertaining to any Confidential Information (as defined in
paragraph 4 below). You also agree that you have not retained and will not
retain any copies, duplicates, reproductions or excerpts of the above items.

(f) All payments provided for in this paragraph 1 will be reduced by any and all
applicable withholdings, contributions and payroll taxes.

2. Consulting Appointment.

(a) On April 1, 2007, the Company will appoint you, and you will serve the
Company, in the capacity of a consultant to the business of the Company and its
subsidiaries, through the close of business on March 31, 2008 (the “Consulting
Period”); provided, however, that the Consulting Period will be automatically
extended, without further action by either you or the Company, by one (1)
additional year, first on March 31, 2008, and on each March 31 thereafter,
unless either you or the Company provide the other with not less than sixty
(60) days’ prior written notice of either’s election not to extend the
Consulting Period.

(b) During the Consulting Period, you agree to act as a consultant and render
your assistance and participation, giving at all times the full benefit of your
knowledge, expertise, technical skill and ingenuity, in all matters involved in
or relating to the business of the Company and its subsidiaries (the “Consulting
Services”). Consistent with your independent contractor status, you will retain
ultimate control over the provision of the Consulting Services hereunder, with
such Consulting Services to be performed at times and places to be mutually
agreed upon; provided, however, that you will not be required to perform
Consulting Services in excess of 250 hours per year (including travel time).

(c) In consideration of the Consulting Services, during the Consulting Period,
the Company will provide you with the following payments and benefits:

(i) For each one-year period of the Consulting Period (i.e., April 1 –
March 31), you will be entitled to receive an amount equal to $120,000 (the
“Consulting Fees”). The Consulting Fees shall be paid in eight (8) substantially
equal monthly installments, payable on the first day of each calendar month from
May through December. You shall also be reimbursed for your reasonable business
expenses incurred in connection with the Consulting Services rendered to the
Company or it subsidiaries.

(ii) You will be entitled to participation, on the same basis as the other
members of the Executive Management Committee of the Company, in any health and
insurance plans now or hereafter maintained by the Company or its subsidiaries
during the Consulting Period.

(iii) During the 2007 calendar year, you will continue to be eligible to
participate in the Company’s policies relating to tax gross-up payments for
housing and tax preparation services, on the same basis as provided to members
of the Executive Management Committee of the Company during such calendar year.

(iv) The Company will continue to pay for your housing and utilities in Bermuda
through September 30, 2007, such payments to be made on the same basis as those
made to members of the Executive Management Committee of the Company.
Thereafter, in connection with your repatriation to the United States, the
Company will reimburse you for the actual and reasonable costs associated with
shipping your household items to a location in the United States of your
choosing, and such other actual and reasonable moving expenses incurred by you.
In addition, the Company will pay for the cost of two (2) one-way business class
airline tickets to the United States for you and your spouse.

(v) The provisions and benefits provided under that certain Indemnification
Agreement between you and the Company, dated August 1, 2006, shall continue in
effect during the Consulting Period.

(d) Nothing in this paragraph 2 will be taken to imply any relationship of
partnership, agency or employer and employee between you and the Company
following the Retirement Date. During the Consulting Period you will be an
independent contractor, and not an employee of the Company, for purposes of all
applicable laws and regulations governing employment insurance, workers’
compensation, industrial accidents, labor and taxes.

(e) As an independent contractor, you will be solely responsible for, and the
Company will not withhold from any amounts payable under this paragraph 2, any
applicable taxes payable with respect to the payments and benefits provided to
you under this paragraph 2.

3. Release.

(a) As used in this Agreement, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

(b) For and in consideration of the payments and benefits described in paragraph
2 above, and other good and valuable consideration, you, for and on behalf of
yourself and your heirs, administrators, executors and assigns, effective as of
the Retirement Date, do fully and forever release, remise and discharge the
Company, its direct and indirect parents, subsidiaries and affiliates, together
with their respective officers, directors, partners, shareholders, employees and
agents (collectively, and with the Company, the “Group”) from any and all claims
which you had, may have had, or now have against the Group, for or by reason of
any matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, including, but not limited to, claims of breach of contract, wrongful
termination, unjust dismissal, defamation, libel or slander, or under any
federal, state or local law dealing with discrimination based on age, race, sex,
national origin, handicap, religion, disability or sexual preference.

(c) Notwithstanding any provision of this paragraph 3 to the contrary, by
executing this Agreement, you are not releasing any claims relating to: (i) your
rights to enforce this Agreement and (ii) your rights to the Accrued Obligations
under the Employment Agreement.

4. Continuing Obligations. Your obligations described in Section 9 of the
Employment Agreement, which, together with Section 10 of the Employment
Agreement and any referenced definitions are incorporated herein by reference
and made a part hereof, will continue in accordance with the terms contained
therein; provided, however, that (i) for purposes of such covenants, the
Non-Compete Period (as defined in the Employment Agreement) shall extend through
the expiration of the Consulting Period, and (ii) you acknowledge that to the
extent any such obligations would otherwise expire by their terms prior to the
end of the Consulting Period, you acknowledge and agree that, in consideration
of the payments and benefits provided to you herein, such obligations shall
continue through the expiration of the Consulting Period.

5. Severability. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

6. Dispute Resolution. Any controversy arising out of or relating to this
Agreement or the breach hereof (other than claims for injunctive relief in
connection with the covenants contained in paragraph 4) will be settled by
binding arbitration in accordance with the Employment Dispute Resolution Rules
of the American Arbitration Association (the “AAA”) (before a single arbitrator
appointed pursuant to the procedure below) and judgment upon the award rendered
may be entered in any court having jurisdiction thereof. The costs of any such
arbitration proceedings will be borne equally by you and the Company; provided,
however, that the arbitrator shall have the right to award to either party
reasonable attorneys’ fees and costs expended in the course of such arbitration
or enforcement of the awarded rendered thereunder. Any award made by such
arbitrator shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The arbitrator shall be appointed in
the following manner: immediately after the filing of the demand or submission,
the AAA shall send simultaneously to each of you and the Company an identical
list of names of persons chosen from the AAA’s panel. Each of you and the
Company shall have ten (10) days from the transmittal date in which to strike
names objected to, number the remaining names in order of preference, and return
the list to the AAA. Each of you and the Company may strike three names on a
peremptory basis. If a party does not return the list within the time specified,
all persons named therein shall be deemed acceptable. From among the persons who
have been approved on both lists, and in accordance with the designated order of
mutual preference, the AAA shall invite the acceptance of an arbitrator to
serve. If the parties fail to agree on any of the persons named, or if
acceptable arbitrators are unable to act, or if for any other reason the
appointment cannot be made from the submitted lists, the AAA shall have the
power to make the appointment from among other members of the AAA panel without
the submission of additional lists.

7. Miscellaneous.

(a) You and the Company represent and acknowledge that, in executing this
Agreement, neither has relied upon any representation or statement not set forth
herein. This Agreement sets forth the entire agreement between the parties
hereto and, except as otherwise expressly provided, fully supersedes any and all
prior negotiations, discussions, agreements or understandings between the
parties hereto pertaining to the subject matter hereof. This Agreement may not
be changed, amended or modified, except by writing signed by the party affected
by such change, amendment or modification.

(b) The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

(c) This Agreement may be executed in two counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

(d) This Agreement will be governed by and construed in accordance with the laws
of the State of New York without application of conflict of law provisions.

(e) This Agreement represents the entire agreement of the parties with respect
to your employment with the Company and its subsidiaries, your retirement
therefrom, and your engagement as a consultant to the Company thereafter. Except
as specifically set forth in paragraph 4 hereof, this Agreement shall supersede
the Employment Agreement in all respects effective as of the date hereof.

(f) The Company and you acknowledge that each has read this Agreement in its
entirety, fully understand its meaning and are executing this Agreement
voluntarily and of your own free will with full knowledge of its significance.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD

By: /s/ Scott Carmilani
Name: Scott Carmilani
Title: President and Chief Executive Officer


/s/ G. William Davis, Jr.



G.   William Davis, Jr.

2